PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/149,833
Filing Date: 9 May 2016
Appellant(s): GENOPTICS et al.



__________________
Xiaoxiang Liu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9-10 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patrie et al. (Analytical Chemistry, 2007)(Patrie) in view of Natesan (US 2005/0260423, IDS) (Natesan).
Regarding claim 9, Patrie discloses a plasmon resonance, mass spectrometry support  (page 5879, par 2), comprising a glass support (page 5880, par 2), said glass support comprising a single, functionalized face, said face comprising a gold (Fig. 1, page 5880, par 2), surface plasmon resonance measuring surface (page 5879, par 2), said measuring surface comprising a selfassembled monolayer of poly( ethylene oxide )-directly grafted to the gold (Fig. 1, page 5880, par 2),
the poly( ethylene oxide) being a compound of formula (I) (Fig. 1, page 5880, par 2).

-S(CH2)n-(O-CH2-CH2)x-D

in which:
n is equal to an integer (Fig. 1);
x is 3 (Fig. 1, page 5880, par 2);
D is a group able to bind biomolecules or is a group that may be transformed in a group able to bind biomolecules (Fig. 1, page 5880, par 2).
Patrie discloses that “our group has developed surface chemistries that can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry. Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie discloses a support comprising self-assembled monolayers of alkanethiolates- oligo(ethylene glycol)- maleimide on gold for use in an SPR and mass spectrometry. The claim 9 is drawn to a glass support for use in plasmon resonance and mass spectrometry assays.  Claim 9 does not require use in plasmon resonance- mass spectrometry all together in a single assay. Patrie discloses that the glass support is capable (compatible) for use in plasmon resonance and mass spectrometry. Therefore, Patrie meets the claim.
Patrie does not specifically disclose that the formula (I) has the same n and x value as recited in the instant claim. However, Patrie teaches that “Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie teaches the function of oligo(ethylene glycol) groups is for reducing the nonspecific adsorption of proteins.
Natesan discloses a selfassembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold (Fig. 2, par [0016][0080]). Natesan teaches that the selfassembled monolayer of polyethylene oxide is used for attaching different biomolecules (par [0093]). Natesan further teaches that “In the oligo ethylene glycol compounds, the ethylene glycol repeating units resist non-specific binding of other biomolecules on to the surface by repulsive electrostatic force, and by keeping a water interface between a surface and distal end of the molecule. The strategy of using ethylene glycol based compounds for modifying cantilever surfaces thereby reduces non-specific absorption compared to use of adhesive proteins such as BSA.” (par [0094]). Both Patrie and Natesan address the same pertinent problem -- preventing nonspecific protein adsorption on the self- assembled monolayer of polyethylene oxide with alkanethiolates on gold surface. Patrie teaches that self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry (page 5879, par 2). Natesan teaches that self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface can be applied to a protein binding assay that includes cantilever (par [0062]). Both Patrie and Natesan use self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface for protein binding assay and resisting non-specific binding. At time of the invention, it would have been obvious to one of ordinary skill in the art to modify Patrie and optimize the n and x of Patrie’s formula (I), according to Natesan, in order to improve the resistance to non-specific adsorption on gold surface. 
Because for surface plasmon resonance to work efficiently, the distance of the immobilized analyte to the gold surface has to be close. The distance equals the length of the molecule of formula (I). Since the total length of the molecule depends on parameter n and x, when increase x from 3 to 5-16, it would be reasonable to reduce the n from 11 to 2 accordingly, in order to maintain the total length of the molecule. 
Regarding claim 10, Patrie discloses that the functionalized support further comprising biomolecules immobilized on said support via the D group (Fig. 1, page 5880, par 6).
Regarding claim 21, Patrie discloses that wherein D is at least one of an N-hydroxysuccinimide group, a succinimidyl ester group, a sulfosuccinimidyl ester group, a maleimide functionalized group, an iodoacetyl functionalized group, or a carboxylic acid group (Fig. 1, page 5880, par 2).
Natesan discloses that wherein D is at least one of an N-hydroxysuccinimide group, a succinimidyl ester group, a sulfosuccinimidyl ester group, a maleimide functionalized group, an iodoacetyl functionalized group, or a carboxylic acid group (Fig. 2, par [0016][0083]).


 (2) Response to Argument
1)
Appellant argues that “In particular, Patrie does not teach or suggest a functionalized chip for both SPR and MS analysis. Patrie generally teaches a self-assembled monolayers with matrix-assisted laser desorption/ionization time-of-flight mass spectrometry ("MS SAMDI-TOF") for clinical analysis. Patrie, abstract. Patrie does not teach any combined SPR and MS experiments. To the contrary, Patrie teaches using MS SAMDI-TOF as an alternative to optical methods, including SPR. For example, Patrie states:
Mass spectrometric methods offer a significant benefit over optical methods for label-free detection, including surface plasmon resonance
spectroscopy. Because the optical methods measure changes in the refractive index of the medium near the biosensor surface, they do not
discriminate between the intended analyte and species that contribute to the background signal. SAMDI, and other methods that use mass
spectrometry provide the masses of the species interacting with the sensor surface and therefore can more efficiently identify, and quantitate, the
signal for the intended analyte even when there are significant levels of background species bound to the sensor surface. Further, the mass filtering
that is inherent to mass spectrometry methods permits multiple assays to be performed simultaneously.
Patrie, page 5885, last paragraph (emphasis added). Thus, Patrie does not consider MS SAMDI-TOF as a complement to SPR. Instead, Patrie touts the advantages of using mass spectrometry over optical methods such as SPR. Patrie also does not teach a support suitable to conduct both experiments. It is clear that Patrie's support was designed to be useful in MS alone - not to be useful in both SPR and MS. The specifically prepared substrates in Patrie, which have a thickness of 280 nm (60 nm of titanium and 220 nm of gold), would be recognized as not suitable for SPR, because the thickness of 280 nm is extremely high, rendering it impossible to accurately detect SPR resonance. Patrie, page 5880, left-hand column.” (brief, page 8-9).
Examiner respectfully disagrees. stating “Mass spectrometric methods offer a significant benefit over optical methods” does not mean that optical methods should not be used as a complement to Mass spectrometric method. Instead, Patrie teaches that “Surface plasmon resonance (SPR) spectroscopy and mass spectrometry (MS) are two approaches that currently hold much promise for label-free detection of biomolecules” (page 5878, par 2). “In contrast to SPR, MS methods do not allow in situ kinetic measurements, but they do bring the significant benefit of providing chemical and structural information on the analyte.” (page 5878-5879). Here, Patrie teaches that SPR and mass spectrometry have their only advantages respectively. SPR can provide in situ kinetic measurement, while mass spectrometry can provide structural information.
Patrie teaches that the support comprising self-assembled monolayers of alkanethiolates- oligo(ethylene glycol)- maleimide on gold is compatible with SPR  and mass spectrometry analytical formats (page 5879, par 2). A gold layer is known to have the property of inducing surface plasmon resonance (SPR). 
The claim 9 is drawn to a glass support for use in plasmon resonance and mass spectrometry assays.  Claim 9 does not require use in plasmon resonance- mass spectrometry all together in a single assay. Patrie discloses that the glass support is capable (compatible) for use in plasmon resonance and mass spectrometry. Therefore, Patrie meets the claim.

Appellant argues that “Natesan also does not teach or suggest a functionalized chip for both SPR and MS analysis. Natesan specifically concerns cantilever. Natesan does not concern MS support or SPR support. Natesan also does not teach or suggest that its functionalized gold surface in connection with a bimetallic cantilever chip would be suitable for use in SPR and/or MS analysis. A person of ordinary skill in the art would have understood that cantilever is used to measure a change in surface shear stress. See e.g., Natesan, para. [0002] ("cantilever deflection occurs from the differential stress of molecular adsorption occurring on only one side of a cantilever that has two surfaces that are chemically different."). On the other hand, SPR analysis measures the changes in the local index of refraction, which involves the use of an optically adapted device, and MS analysis relates to a spectroscopic technique. Apparently, bioanalysis using a cantilever is very different from those using SPR or MS. The Examiner has not explained why a person of ordinary skill in the art would have understood that Natesan's surface modification for a bimetallic cantilever chip would be useful or suitable for SPR or MS analysis, much less for both SPR and MS.” (brief, page 9).
This argument is not persuasive. Patrie does not specifically disclose that the formula (I) has the same n and x value as recited in the instant claim. However, Patrie teaches that “Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization.” (page 5879, par 2). Here, Patrie teaches the function of the self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups is for reducing the nonspecific adsorption of proteins.
Natesan discloses a self-assembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold (Fig. 2, par [0016][0080]). Natesan teaches that the self-assembled monolayer of polyethylene oxide is used for attaching different biomolecules (par [0093]). Natesan further teaches that “In the oligo ethylene glycol compounds, the ethylene glycol repeating units resist non-specific binding of other biomolecules on to the surface by repulsive electrostatic force, and by keeping a water interface between a surface and distal end of the molecule. The strategy of using ethylene glycol based compounds for modifying cantilever surfaces thereby reduces non-specific absorption compared to use of adhesive proteins such as BSA.” (par [0094]). Both Patrie and Natesan address the same pertinent problem -- preventing nonspecific protein adsorption on the self- assembled monolayer of polyethylene oxide with alkanethiolates on gold surface. Patrie teaches that self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface can be applied to a broad range of protein binding and enzyme activity assays that are compatible with several analytical formats, including SPR, radioactivity, fluorescence, and mass spectrometry (page 5879, par 2). Natesan teaches that self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface can be applied to a protein binding assay that includes cantilever (par [0062]). Both Patrie and Natesan use self-assembled monolayer of polyethylene oxide with alkanethiolates on gold surface for protein binding assay and resisting non-specific binding. At time of the invention, it would have been obvious to one of ordinary skill in the art to modify Patrie and optimize the n and x of Patrie’s formula (I), according to Natesan, in order to improve the resistance to non-specific adsorption on gold surface.

2)
Appellant argues that “As an initial matter, Patrie does not teach or suggest that a self-assembled monolayer of poly(ethylene oxide) directly grafted to the gold would be useful or desired for its MS SAMDITOF analysis, much less for both SPR and MS use. Patrie teaches one type of self-assembled monolayers for use in its MS SAMDI-TOF analysis, that is, those derived from self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo(ethylene glycol) groups, in particular, -S-(CH2)11-(OCH2CH2)3-OH: 
Patrie, Figure 1. Patrie does not teach any other self-assembled monolayers suitable for its MS SAMDI-TOF analysis, much less for both SPR and MS analysis. 
Examiner respectfully disagrees. Fig. 1 of Patrie clearly shows that a self-assembled monolayer of poly(ethylene oxide) directly grafted to the gold (before step 1) is useful for its MS SAMDI-TOF analysis (last step). Fig. 2 of Patrie shows the result of MS SAMDI-TOF analysis for protein A and protein G immobilized on the self-assembled monolayer of poly(ethylene oxide). The method requires specific binding of protein A and protein G on the surface. 
The court has held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, when the formula (I) is known, it is not inventive to discover the optimum or workable ranges of n and x by routine experimentation. The purpose of the optimization is to further reduce the non-specific binding of other species.

Appellant argues that “Further, Patrie shows that its MS support "surfaces are resistant to nonspecific adsorption", see e.g., Patrie, page 5882, left column, last paragraph, and Figure 3. Thus, Patrie does not disclose or suggest that its monolayer is associated with any non-specific protein binding such that further modification is needed or desired. The Examiner's asserted motivation is based on a problem not presented in the cited reference.” (brief, page 11).
This argument is not persuasive. The phrase “surfaces are resistant to nonspecific adsorption" does not mean the formulation of the surface is at the best resistance to nonspecific adsorption and does not need any improvement. Improvement is the nature of modern engineering. As has been discussed above, Patrie teaches that the function of oligo(ethylene glycol) groups is for reducing the nonspecific adsorption of proteins (page 5879, par 2). Therefore, optimizing the n and x for further reducing the non-specific binding of other specie on the detection surface would have been obvious to one of ordinary skill in the art.

Appellant argues that “However, even assuming, arguendo, that a person of ordinary skill in the art were to achieve an improved resistance to non-specific adsorption, Patrie does not teach specifically using the recited compound of formula (I) for functionalizing the gold surface. Patrie teaches a specific example of functionalizing the gold surface with-S-(CH2)11-(OCH2CH2)3-OH. To arrive at the claimed invention, the ordinarily skilled artisan would at least have to (1) decide to modify specifically the number of carbons in the linkage between the ethylene oxide units and the thio group, i.e., the variable n in formula (I), (2) decide to reduce the variable n from 11 to 1 or 2, and (3) decide to add 2-13 units of ethylene glycol units. The cited references would not have prompted a person of ordinary skill in the art to make these decisions. Moreover, Patrie does not teach or suggest that significantly reducing the number of carbons between the ethylene oxide units and the thio group would lead to an improved resistance to nonspecific adsorption. Patrie is simply silent regarding the effects of reducing the number of carbons between the ethylene oxide units and the thio group.” (page 11-12).
This argument is not persuasive. First, increasing variable x from 3 to more than 5, and reducing the variable n from 11 to 1 or 2 accordingly, in order to maintain the total length of the molecule are not out of range of optimization. Because for surface plasmon resonance to work efficiently, the distance of the immobilized analyte to the gold surface has to be close. The distance equals the length of the molecule of formula (I). Since the total length of the molecule depends on parameter n and x, when increase x from 3 to 5-16, it would be reasonable to reduce the n from 11 to 2 accordingly, in order to maintain the total length of the molecule.
Second, Natesan discloses a self-assembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold for immobilizing protein on the surface and reducing non-specific adsorption on the surface (Fig. 2, par [0016][0080]). Therefore, Natesan fairly suggest to one of ordinary skill in the art that the same formula (I) and same n and x as recited in the instant claim can be used for immobilizing protein on the surface and reduce non-specific adsorption on the surface.

Appellant argues that “Appellants do not dispute that changing n in formula (I) would impact the molecule's properties; in fact, many other modifications of formula (I) would also impact the molecule's properties. The relevant question here is whether such changes of properties would have been reasonably expected to yield a beneficial result as the Examiner proposed, i.e., to provide improved resistance to nonspecific adsorption. The Examiner had not made such a showing. The Examiner did not show why a person of ordinary skill in the art would have focused only on modifying the "n" value in formula among an unlimited numbers of other options to modify formula (I). There is also no evidence on record to show that a person of ordinary skill in the art would have had a reasonable expectation that such significant reduction of n in formula (I) would lead to an improved resistance to nonspecific adsorption” (brief, page 12).
This argument is not persuasive. Natesan discloses a self-assembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold for immobilizing protein on the surface and reducing non-specific binding on the surface (Fig. 2, par [0016][0080]). Therefore, Natesan fairly suggest to one of ordinary skill in the art that the same formula (I) and same n and x as recited in the instant claim can be used for immobilizing protein on the surface and reduce non-specific adsorption on the surface. Beside, optimizing oligo(ethylene glycol) groups by increasing variable x from 3 to more than 5, e.g. 12, and reducing the variable n from 11 to 1 or 2 accordingly, would maintain the total length of the molecule, thereby maintain the thickness of the monolayer.
Because for surface plasmon resonance to work efficiently, the distance of the immobilized analyte to the gold surface has to be close. The distance equals the length of the molecule of formula (I). Since the total length of the molecule depends on parameter n and x, when increase x from 3 to 5-16, it would be reasonable to reduce the n from 11 to 2 accordingly, in order to maintain the total length of the molecule.

Appellant argues that “The Examiner's reasoning above is also not supported by evidence, and is contrary to Patrie's teaching. Patrie states that:
“ Our approach uses self-assembled monolayers of alkanethiolates on gold that are functionalized with oligo( ethylene glycol) groups and maleimide groups. The former are important for reducing the nonspecific adsorption of proteins, and the latter can be used to immobilize biologically active motifs or functional groups used for subsequent immobilization. “
Patrie, page 5879, right hand column (emphasis added). Thus, Patrie at best states that the oligo(ethylene glycol) unit is important for reducing the nonspecific adsorption of protein. Nothing in Patrie points to the modification of the alkane portion of the alkanethiolates, much less specifically reducing it significantly from 11 carbons to 1 or 2 carbons.” (brief, page 13).
Examiner respectfully disagrees. The length of alkanethiolates plus the length of oligo(ethylene glycol) makes the total length of the molecule, thereby the thickness of the monolayer.  When increasing the length of oligo(ethylene glycol) from 3 to 5-16 for reducing the non-specific adsorption, the length of alkanethiolates would have to be reduced accordingly, in order to maintain the total length of the molecule or the thickness of the monolayer. Such adjustment is within the level of ordinary skill in the art.
Beside, Natesan discloses a self-assembled monolayer of poly( ethylene oxide ), having the same formula (I) and same n and x as recited in the instant claim, directly grafted to the gold for immobilizing protein on the surface and reducing non-specific binding on the surface (Fig. 2, par [0016][0080]). Therefore, Natesan fairly suggest to one of ordinary skill in the art that the same formula (I) and same n and x as recited in the instant claim can be used for immobilizing protein on the surface and reduce non-specific adsorption on the surface.

Appellant argues that “Contrary to Natesan's modest reduction of non-specific binding, Figure 3E of Patrie shows that Patrie's gold surface treated with -S-(CH2)11-(OCH2CH2)3-OH is resistant to nonspecific adsorption from other proteins in the tested serum samples:
The Examiner discounted Figure 3, arguing that it does not compare with non-coated gold surfaces. Office Action, pages 8-9. Appellants disagree.
Even though a direct comparison to bare gold surfaces was not made, Patrie concludes that its surface is resistant to nonspecific adsorption based on the lack of MS signals observed for its functionalized surface due to non-specific binding. Appellants submit that this conclusion is reasonable. The Examiner also did not point to any data to show that the gold surfaces in Natesan would have an improved resistance to nonspecific adsorption compared to Patrie's gold surface.” (brief, page 14).
This argument is not persuasive. The MS signal of non-specific adsorption is the noise to the MS signal of the intended specific binding of protein analyte. The noise MS signal of non-specific adsorption is normally smaller than the MS signal of the intended specific binding of protein analyte. Fig. 3E only provide the MS signal of non-specific adsorption on the coating and states the coating is resistant to the non-specific adsorption. However, without the reference signal of non-specific adsorption without the coating, the degree of the resistance to the non-specific adsorption cannot be accurately measured. The statement of “its surface is resistant to nonspecific adsorption” does not provide the degree of the resistance, is it 80%, 70% or 60%? 

Appellant argues that “In addition, the results observed in Patrie are consistent with the results in the reference cited by the Examiner in earlier actions, Li (J Phys. Chem. B 109:2934 (2005)). In particular, Li studies protein resistance of HS-(CH2)11-(OCH2CH2)n-OH (n is 2, 4, or 6) self-assembled monolayers. In Figure 8, Li shows that the fibrinogen adsorption is close to 0%, with 2, 4, or 6 ethylene glycol units, i.e., n is 2, 4, or 6:
Li, Figure 8. Thus, at the time of the claimed invention, a person of ordinary skill in the art would have reasonably concluded based on Patrie and Li that the HS-(CH2)11-(OCH2CH2)n-OH (n is 2, 3, 4, or 6) self-assembled monolayers are resistant to nonspecific adsorptions. It is not clear how a person of ordinary skill in the art would have interpreted Natesan's approach as providing an improved resistance to non-specific adsorption over those described in Patrie and Li. Nothing indicates that functionalizing gold surface according to Natesan would lead to an improved resistance to nonspecific adsorption compared to Patrie's gold surface. If anything, the single data point shown in Natesan suggests that any "optimization" to reduce then in formula (I) would lead to a decreased resistance to nonspecific adsorption.” (brief, page 14-15).
This argument is not persuasive. The formula in Li is a little different than the one in Patrie that Li’s formula ended with a hydroxyl group, while Parie’s formula ended with a maleimide group. Therefore, the requirement for the optimal length of poly( ethylene oxide ) to non-specific binding can be a little different. Fig. 8 of Li clearly shows that as the x, number of ethylene glycol units, increases from 2 to 6, the non-specific adsorption is reduced. n= 6 is within the range recited in the instant claim (5-16).  Li’s finding would motivate one of ordinary skill in the art to increase the x, the number of ethylene glycol unit of self-assembled monolayer in Patrie from 3 to 6 or more, and reduce the n accordingly.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797        

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.